PER CURIAM.
Movant appeals from the denial of his Rule 24.035 motion.
Movant pled guilty to two counts of first degree robbery and two counts of armed criminal action. Pursuant to the plea agreement, he received concurrent sentences of 20, 20, 10, and 10 years.
In his Rule 24.035 motion, movant alleges he received ineffective assistance of counsel in two respects. First, counsel failed to spend adequate time to prepare movant’s case. Second, counsel failed to explain all the elements of the crimes to him.
The trial court’s findings and conclusions are supported by the record and are not clearly erroneous. An extended opinion would have no precedential value.
The judgment is affirmed pursuant to Rule 84.16(b).